United States Court of Appeals
                     For the First Circuit


No. 18-1752

                        THERESA FORTIER,

                      Plaintiff, Appellant,

                               v.

     HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY; DARTMOUTH
       HITCHCOCK CLINIC COMPANY LONG TERM DISABILITY PLAN,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Landya B. McCafferty, U.S. District Judge]


                             Before

                  Lynch, Thompson, and Barron,
                         Circuit Judges.


     Jonathan M. Feigenbaum for Theresa Fortier.
     Byrne J. Decker, with whom Scott K. Pomeroy and Ogletree,
Deakins, Nash, Smoak & Stewart, P.C. were on brief, for Hartford
Life and Accident Insurance Company and Dartmouth Hitchcock Clinic
Company Long Term Disability Plan.


                        February 20, 2019
          LYNCH, Circuit Judge.    A disability insurer, Hartford

Life and Accident Insurance Company ("Hartford"), gave notice to

Theresa Fortier that the long-term disability ("LTD") benefits it

had provided her under the Dartmouth Hitchcock Clinic Company Long

Term Disability Plan (the "Plan") would expire because she had not

shown she was eligible for a continuation of those benefits.   The

notice informed her she must file any appeal within 180 days of

receipt of the notice.   She did not do so, filing her appeal about

two months after this deadline.

          In this Employee Retirement Income Security Act of 1974

("ERISA") suit, Fortier first argues that her appeal was timely

under the Plan.    She then argues that even if untimely, that

untimeliness should be excused under either of two doctrines: the

ERISA substantial compliance doctrine or a state law notice-

prejudice rule.   The district court rejected these arguments and

granted a motion for judgment on the administrative record for

Hartford and the Plan.   Fortier v. Hartford Life & Accident Ins.

Co., No. 16-CV-322-LM, 2018 WL 3542863, at *12 (D.N.H. July 23,

2018).   We also reject all these arguments and affirm.         In

rejecting the equitable arguments, our result is similar to that

reached by the Seventh Circuit in Edwards v. Briggs & Stratton

Ret. Plan, 639 F.3d 355 (7th Cir. 2011).




                               - 2 -
                                             I.

               We describe the material undisputed facts.                    Because this

court is not reviewing the merits of Hartford's 2013 "adverse

benefit       determination"1     on       Fortier's    claim,       facts    concerning

Fortier's medical condition(s) and medical treatment are described

only where relevant.

A.     Illness and Initial LTD Claim

               In January 2008, Fortier was employed as a doctor by the

Dartmouth-Hitchcock           Clinic,      and    so   became    a    beneficiary    and

participant in an LTD benefits plan (the Plan), offered through

Hartford.       The Plan provided for LTD benefits if a participant

became disabled.       There is no dispute that Fortier became disabled

in May 2009.

               The Plan had limitations on the duration of LTD benefits,

as relevant here, depending on the cause of the disability.                          One

such       duration   limit    was     a    twenty-four    month       limitation    for




       1  Under   ERISA   regulations,                    an     "adverse        benefit
determination" is defined, in part, as:

               Any of the following: A denial, reduction, or
               termination of, or a failure to provide or
               make payment (in whole or in part) for, a
               benefit, including any such denial, reduction,
               termination, or failure to provide or make
               payment that is based on a determination of a
               participant's or beneficiary's eligibility to
               participate in a plan . . . .

29 C.F.R. § 2560.503–1(m)(4)(i).

                                           - 3 -
disability caused by "Mental Illness and Substance Abuse Benefits"

(the "Mental Illness Limitation").         The Mental Illness Limitation

stated, in part:

            If You are Disabled because of:
                 1)   Mental Illness that results from any
                      cause;
                 2)   any condition that may result from
                      Mental Illness . . .
            [b]enefits will be payable:
                 1)   for as long as you are confined in
                      a hospital or other place licensed
                      to provide medical care for the
                      disabling condition; or
                 2)   if not confined, or after you are
                      discharged and still Disabled, for
                      a total of 24 month(s) for all such
                      disabilities during your lifetime.

The Plan defined "Mental Illness" as "a mental disorder as listed

in the current version of the Diagnostic and Statistical Manual of

Mental   Disorders,     published     by    the     American   Psychiatric

Association.   A Mental Illness may be caused by biological factors

or result in physical symptoms or manifestations."

            Under the Plan, "Mental Illness does not include the

following    mental   disorders     outlined   in    the   Diagnostic     and

Statistical Manual of Mental Disorders: . . . Delirium, Dementia,

and Amnesic and Other Cognitive Disorders" (emphasis added).               It

has been Fortier's position that she suffers from a "Cognitive

Disorder" such that the limitation period does not apply.               To be

clear, Fortier was eligible for and received benefits for at least




                                  - 4 -
twenty-four       months    regardless    of    whether      the    cause    of   her

disability was a "Mental Illness" or a "Cognitive Disorder."

             In November 2009, Fortier filed a disability claim with

Hartford under the Plan, stating that she could not work because

of a disability as of May 6, 2009.2            In a "Claimant Interview" with

Hartford, Fortier, according to Hartford's contemporaneous notes,

explained that she had "got[ten] sick with some form of infection"

and subsequently had "significant problems with memory."                     Fortier

maintained        this    was   corroborated      by    "neurophysch[ological]

eval[uation]."

             As    part    of   Hartford's     review     of   Fortier's       claim,

Hartford obtained medical records from several doctors who had

treated Fortier.         Her psychiatrist, Dr. Paul Belliveau, stated in

June 2009 that Fortier's primary diagnoses were "Major Depressive

Disorder"     and        "Cognitive      Disorder      NOS     [(Not        Otherwise

Specified)]," from "resolving encephalopathy."3                    Her neurologist




     2     Fortier contracted a viral infection in April 2009 and
reported subsequent symptoms including issues with memory and
general "difficulty with various aspects of . . . cognitive
function."    On May 6, 2009, Fortier stopped working due to her
medical condition(s).
     3    Fortier has referred to this condition as one caused by
"encephalitis," meaning inflammation of the brain generally caused
by an infection (often viral). Merriam Webster Medical Dictionary,
http://www.merriam-webster.com/medical        (definition       of
"encephalitis"). Dr. Belliveau, however, stated that the cause
was "encephalopathy," which is a broader term meaning a "disease


                                      - 5 -
at   the   time,   Dr.   Evan   Murray,      found   that    the    results   of

electroencephalogram (EEG) and brain magnetic resonance imaging

(MRI) tests were normal and stated that "[i]t is probable that the

majority of Dr. Fortier's current cognitive difficulties are due

to a mood disorder."       In Dr. Murray's view, then, "both the EEG

and brain MRI did not reveal evidence to support such an etiology

[of encephalopathy]."

             After reviewing medical records and having the "Claimant

Interview" with Fortier, Hartford notified Fortier in a letter

dated December 18, 2009, that it had approved her disability claim

and would start paying the appropriate benefits effective November

2, 2009.     This letter stated that "[o]n a periodic basis we will

be providing you with supplemental claim forms for the purpose of

furnishing us with continued proof of disability."             When Fortier's

claim was granted, a Manager at Hartford stated in Hartford's

internal notes that "further clarification should be requested to

determine whether Dr. Fortier's primary disabling diagnosis is due

to a physical or [a] mental/nervous condition."                    Hartford had

previously    "coded"    Fortier's    disability     claim    as    a   physical

diagnosis.




of the brain[,] especially: one involving alterations of brain
structure." Id. (definition of "encephalopathy").



                                     - 6 -
B.     2011 Adverse Benefit Determination and 2012 Appeal

             In    2010    and     2011,    Hartford     periodically           requested

updated     medical    information         from    Fortier.         In    response,   Dr.

Belliveau stated in January 2011, on an "Attending Physician's

Statement" form, that Fortier's "[c]ognitive dysfunction appears

to be grad[ually] improving" and the "[p]rimary concern now is

increasing depression."           In February 2010, an Examiner at Hartford

spoke with Fortier on the phone and, according to Hartford's notes,

Fortier declined to undergo further testing, saying that further

neuropsychological tests would not make sense.                           Later, Hartford

requested updated medical records from Dr. Belliveau on April 8,

2011, which he provided promptly.                 Dr. Belliveau's notes indicated

that Fortier was "reluctant to retake the neuropsychology testing"

in   July    2010.        After    further        requests    for    information      and

communication with Fortier, an Examiner at Hartford referred the

case   for    a    medical   review    "for        clarification         of   [Fortier's]

disabling condition" in June 2011.                 In July 2011, a nurse employed

by Hartford determined that Fortier's disabling condition was a

mental illness rather than a cognitive disorder or other physical

ailment.     In August 2011, Hartford continued to write to Fortier's

treating physicians for further information.                        On September 13,

2011, Hartford determined, in its view, that an "in-depth . . .

review"      had    "found    no    support        for   a    physical         [disabling

condition]."


                                           - 7 -
            In a letter dated September 13, 2011, Hartford notified

Fortier that her benefits would terminate on November 1, 2011,

because    the   Plan's   Mental   Illness    Limitation   applied    to   her

disability.      Hartford's letter stated that "[i]f you do not agree

with our denial, in whole or in part, and you wish to appeal our

decision, you or your authorized representative must write to us

within one hundred eighty (180) days from your receipt of this

letter."    About 174 days after receipt of this letter, Fortier's

attorney requested a sixty-day extension to appeal the adverse

benefit determination.       Hartford granted this request, and the

time to file an appeal was extended to May 11, 2012.                 Fortier,

through her attorney, appealed.              That appeal resulted in an

extension of LTD benefits.

            In a letter to Fortier's attorney dated May 22, 2012,

Hartford stated that "we have determined that Dr. Fortier is

entitled to continued LTD benefits beyond November 1, 2011, subject

to all policy provisions and guidelines," but did not specify the

reason.    This deficiency was cured within two weeks.        In a June 4,

2012, follow-up letter to Fortier's attorney, Hartford provided a

reason for not cutting off and for continuing her LTD benefits:

"As Dr. Fortier was not notified until the letter dated 09/13/2011

of the limitation for Mental Illness Benefits she is subject to

the limitation beginning 09/13/2011."         That is, Hartford restarted

the twenty-four month period (for benefits paid due to a disability


                                    - 8 -
falling under the Mental Illness Limitation) anew from September

13, 2011, because of the lack of prior notice to Fortier regarding

the Mental Illness Limitation.         The letter explicitly stated that

"no benefits will be payable beyond 09/12/2013," except that

benefits would be payable if, and for as long as, "[Fortier is]

confined in a hospital or other place licensed to provided medical

care for the disabling condition." This letter also sought further

information from Fortier and Fortier's treating physicians.

              After the June 4, 2012, letter, Hartford repeatedly

requested more information about Fortier's disabling condition

from       Fortier,   Fortier's    attorney,   and   Fortier's   healthcare

providers4 throughout the rest of 2012 and the first seven months

of 2013.       A June 6, 2012, letter to Fortier's attorney requested

"more information to evaluate [Fortier's] claim," including an

"Attending Physician's Statement of Continued Disability" from

each of Fortier's treating physicians.         This letter requested this

information by July 9, 2012, but the record does not show that

Hartford received any such information by this date.             A July 13,

2012, letter referred to the June 6 letter and made the same

request for "more information to evaluate [Fortier's] claim," this

time by August 5, 2012.           Hartford received an updated Attending



       4  All of the letters sent directly to healthcare providers
attached a proper authorization form, signed by Fortier, for the
release of medical records and personal information.



                                     - 9 -
Physician's Statement from Dr. Belliveau, dated August 16, 2012,

but   the    record     does   not   show    the   receipt   of   an    Attending

Physician's Statement from any other treating physician. An August

7, 2012, letter from Hartford requested assistance from Fortier's

attorney in obtaining records from two particular hospitals where

Fortier had received medical care.           Nothing in the record suggests

that Hartford received the requested information from the two

hospitals from Fortier's attorney.

             A   February      15,   2013,   Hartford    letter   to    Fortier's

attorney similarly requested assistance in obtaining information

from a medical provider, including updated Attending Physician's

Statements.       Dr.    Belliveau     returned    an   Attending   Physician's

Statement form that stated "See attached" and was otherwise nearly

blank.      The attached documents were Dr. Belliveau's office notes

regarding Fortier for May 2011 through November 2012.                  There were

no records pertaining to January and February 2013.                    A February

18, 2013, letter to Dr. Belliveau requested a completed Attending

Physician's Statement as well as "any other information you feel

is pertinent to the processing of [Fortier's] claim."                  A March 29,

2013, letter to Fortier's attorney sought assistance in obtaining

a completed form from Dr. Belliveau, rather than office notes and

the "incomplete" form.         There is no evidence that this information

was then provided.




                                      - 10 -
             Hartford     sent   a    May   10,   2013,    letter   to    Fortier's

attorney, which stated that the letter was a "final request for

the information [an Attending Physician's Statement] we need to

fully evaluate Dr. Fortier's claim for LTD benefits" (emphasis

added).       It    referred     to     several    prior     letters     requesting

information.       According to Hartford's internal records, on July 8,

2013, Dr. Belliveau sent a copy of the same incomplete form that

he had previously sent in February 2013.

             Even after this "final request," Hartford sent several

letters in July 2013 -- one directly to Fortier, two to Fortier's

healthcare    providers     --       seeking    additional    records     or    other

pertinent information.

C.    2013 Adverse Benefit Determination

             In a letter to Fortier's attorney dated July 17, 2013,

and apparently sent on July 23, 2013, (the "July 17/23 letter")

Hartford stated that it had "completed [its] review of [Fortier's]

claim for benefits" and it would stop paying LTD benefits to

Fortier on September 13, 2013, because it had determined on the

record that the Mental Illness Limitation applied to Fortier.                    The

letter stated: "If you do not agree with our denial, in whole or

in   part,   and    you   wish   to    appeal     our   decision,   you    or   your

authorized representative must write to us within one hundred

eighty (180) days from the receipt of this letter" and briefly




                                       - 11 -
explained the appeals procedure (such as the address to which

documentation should be sent).

             A few weeks after this letter, on August 10, 2013,

Fortier's attorney wrote to Hartford.          He acknowledged notice of

an adverse benefit determination and stated he had reviewed the

"adverse-benefit-decision-letter"; he requested Fortier's claim

file, among other things.     Hartford complied with this request on

August 19, 2013.     Between August 2013 and March 2014, nothing in

the   record    indicates   that   Fortier's    attorney   retracted   his

statement that Hartford had made an adverse benefit determination.

D.    March 2014 Appeal Letter

             Fortier did not appeal within 180 days of receipt of the

notice (the July 17/23 letter).        Fortier, through her attorney,

sent a letter dated March 7, 2014, purporting to appeal.         This was

about two months later than 180 days from the receipt of the July

17/23 letter. Hartford responded in a letter dated March 26, 2014,

stating that it would not consider Fortier's appeal because it was

untimely.5




      5   That same day, the Harford Appeal Specialist who signed
the March 26 letter spoke with Fortier's attorney on the phone.
Hartford's call notes from this call state that Fortier's attorney
"disagree[d] with the decision because the claimant's last payment
was in September," but do not show that he offered any other excuse
for filing later than 180 days after receiving the July 17/23
letter.


                                   - 12 -
E.   Federal Lawsuit

              About two years after Fortier's attempted administrative

appeal in March 2014, she filed a two-count complaint in federal

district court under ERISA Section 502(a), 29 U.S.C. § 1132(a) on

July 15, 2016.      Count One sought reinstatement of LTD benefits,

which had been terminated in accordance with the July 17/23 letter.

Count   Two    sought   attorneys'     fees   and   costs   under   29   U.S.C.

§ 1132(g)(1).      On December 14, 2016, Fortier filed an amended

complaint, adding a count challenging the legality of the Mental

Illness    Limitation    under   the   Americans    with    Disabilities    Act

("ADA").

              On January 27, 2017, Hartford moved to dismiss (styled

as a partial motion to dismiss), arguing that Fortier had not

exhausted her administrative remedies and had not set forth a claim

under the ADA; Fortier opposed this motion. On September 11, 2017,

the District Court dismissed the ADA claim but not Count One

regarding the denial of LTD benefits.          The parties each then filed

motions for judgment on the administrative record.

              The district court issued a Memorandum and Opinion and

entered judgment in Hartford's favor.           Fortier, 2018 WL 3542863.

The district court held that Fortier had not timely appealed, and

so had not exhausted her administrative remedies.                Id. at *11.

The district court rejected Fortier's equitable arguments that her

appeal was timely under either the substantial compliance doctrine


                                     - 13 -
or New Hampshire's notice-prejudice rule.         Id. at *8-*11.   Fortier

appealed from the judgment.         Her appeal does not contest the

dismissal of the ADA claim.

                                   II.

             We review the district court's grant of judgment on the

administrative record de novo.       Glista v. Unum Life Ins. Co. of

Am., 378 F.3d 113, 125 (1st Cir. 2004).       We need not consider the

appropriate standard of review for "reviewing determinations made

regarding benefits claims," Rodríguez–López v. Triple-S Vida,

Inc., 850 F.3d 14, 20 (1st Cir. 2017), because our review examines

whether Fortier exhausted her administrative remedies and not the

merits of Hartford's adverse benefit determination.

             In order to bring suit under a benefits plan subject to

ERISA,   a   beneficiary   must   exhaust   the   plan's   administrative

remedies.    Tetreault v. Reliance Standard Life Ins. Co., 769 F.3d
49, 51-52 (1st Cir. 2014); see Heimeshoff v. Hartford Life &

Accident Ins. Co., 571 U.S. 99, 105 (2013) (noting that "courts of

appeals have uniformly required that participants exhaust internal

review before bringing a claim [under ERISA] for judicial review").

             We first address Fortier's arguments about the proper

starting date for the 180-day time limit for appeals and about

Hartford's compliance with the Plan, before considering Fortier's

equitable arguments concerning the substantial compliance doctrine

and New Hampshire's common law notice-prejudice rule.


                                  - 14 -
A.   ERISA's Requirements and the 180-Day Time Limit

          Fortier argues that an ERISA regulation defining an

"adverse benefit determination" requires that the 180-day time

limit start at the date of termination of benefits and not from

the date of notice.       This argument fails.

          Fortier's reading of ERISA regulations is plainly wrong.

The relevant ERISA regulation does not define an "adverse benefit

determination"   as   a    "contemporary   cessation   of   benefits,"   as

Fortier contends.6    The ERISA regulation concerning notice of an

adverse benefit determination states in part that a complying group

health plan7 must "[p]rovide claimants at least 180 days following

receipt of a notification of an adverse benefit determination

within which to appeal the determination."        29 C.F.R. § 2560.503-

1(h)(3)(i) (emphasis added).      Notice is the key event.      The ERISA




     6    In relevant part, the regulation states that "[t]he term
'adverse benefit determination' means: (i) Any of the following:
a denial, reduction, or termination of, or a failure to provide or
make payment (in whole or in part) for, a benefit." 29 C.F.R.
§ 2560.503–1(m)(4)(i).     Denial of benefits, termination of
benefits, and reduction of benefits are listed separately by this
definition, and so it would not make sense for the term "denial"
to mean only the "termination" of benefits.
     7    The parties agree that the Plan was a group health plan.
Under ERISA, "[t]he term 'group health plan' means an employee
welfare benefit plan providing medical care . . . to participants
or beneficiaries directly or through insurance, reimbursement, or
otherwise." 29 U.S.C. § 1167(1).



                                  - 15 -
regulations      do   not    require    that     the   time   limit   for   an

administrative appeal run from the date of termination of benefits.

B.      Hartford's Conduct

              Fortier also argues that: Hartford's letters from June

4, 2012, and July 17/23, 2013, were inconsistent; and a portion of

Hartford's "Product Manual" (in essence, internal guidelines)

shows that Hartford breached its own internal guidelines.8                  We

assume for the sake of argument that Hartford's conduct is relevant

here.

              These   arguments   fail,     as    Hartford's    conduct     was

consistent with ERISA and relevant regulations.               The Plan (which

is the governing document) plainly laid out the 180-day notice

rule.       Specifically, the Plan's Certificate of Insurance, which

was expressly incorporated as part of the Plan terms, included --

under the heading "Claim Denial: What recourse do I have if my

claim is denied?" -- a clear statement that a claimant "must

request a review upon written application within . . . 180 days of

receipt of claim denial."              The Certificate of Insurance also


        8 Fortier makes a passing reference in the "Statement of
the Relevant Facts" section of her brief to language in the
Certificate of Insurance requiring that, "On any wholly or
partially denied claim, you or your representative must appeal
once to [Hartford] for a full and fair review." However, Fortier's
point is not clear; if the implicit argument is that the latter
appeal filed in March 2014 was unnecessary to exhaust Fortier's
administrative remedies because she had already appealed in 2012
on the same claim, it is waived for lack of development.       See
United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).


                                   - 16 -
stated,   under   the    heading    "Appealing      Denials    of    Claims   for

Benefits," that:

           On any wholly or partially denied claim, you
           or your representative must appeal once to
           [Hartford] for a full and fair review. You
           must complete this claim appeal process before
           you file an action in court.      Your appeal
           request must be in writing and be received by
           [Hartford] no later than the expiration of 180
           days from the date you received your claim
           denial.

This document refutes Fortier's argument.              Further, the 180-day

time limit complies with the relevant ERISA regulation.                  See 29

C.F.R. § 2560.503-1(h)(3)(i).

           The    July   17/23     letter    from   Hartford    to    Fortier's

attorney clearly stated, "If you do not agree with our denial, in

whole or in part, and you wish to appeal our decision, you or your

authorized representative must write to us within one hundred

eighty (180) days from the receipt of this letter."                     Fortier

acknowledges that this letter gave notice of her appeal rights.

           Fortier contrasts the June 4, 2012, and the July 17/23,

2013, letters from Hartford, arguing that "[o]ne cannot be an

'adverse benefit determination' and not the other."             This argument

is simply wrong and mischaracterizes the letters.                   The June 4,

2012, letter gave reasons for the extension of benefits discussed

in the May 22, 2012, letter, but also warned of the new termination

date of those benefits.      The July 17/23 letter, sent more than a

year later, announced the final adverse benefit determination and


                                    - 17 -
gave notice of the right to appeal within 180 days of receipt of

the letter.

          Fortier also argues that a page from Hartford's Product

Manual demonstrates that "Hartford believes a letter should be

sent advising of presuit appeals rights when the claim is paid and

closed, not two months before."     The language Fortier focuses on

is a portion of an instruction to Hartford employees that "appeal

language should again be utilized once the limited benefit duration

has been paid and the claim terminated." This page is not relevant

here, and likely not admissible.9




     9    This page from the Product Manual is not part of the
administrative record in this case and was obtained by Fortier's
attorney through discovery in a different and unrelated case in
2009 (which he acknowledges). "[S]ome very good reason is needed
to overcome the presumption that the record on review is limited
to the record before the administrator."     Morales-Alejandro v.
Med. Card Sys., Inc., 486 F.3d 693, 698 (1st Cir. 2007) (quoting
Liston v. Unum Corp. Officer Severance Plan, 330 F.3d 19, 23 (1st
Cir. 2003)).
          In Glista, this court allowed the consideration of two
internal insurance company documents; such internal documents "are
most likely to be relevant where they have been authenticated,
have been generated or adopted by the plan administrator, concern
the policy in question, are timely to the issue in the case, are
consistently used, and were known or should have been known by
those who made the decision." 378 F.3d at 123.
          Here, we do not know whether the Product Manual reflects
Hartford's understanding of the Plan or its appeals procedures.
Further, there is no evidence in the record showing that Hartford
used this Product Manual, or that it was or should have been known
to the relevant Hartford employees. Taken together, these facts
make the Product Manual irrelevant here.



                              - 18 -
            In summary, Hartford properly followed the terms of the

Plan, which met the ERISA requirements.            Hartford's July 17/23

letter was an adverse benefit determination and provided notice of

the right to appeal.    The 180-day time limit began at the receipt

of this letter, and so Fortier's attempted appeal in March 2014

was untimely.     In the ERISA context, "[h]aphazard waiver of time

limits would increase the probability of inconsistent results."

Terry v. Bayer Corp., 145 F.3d 28, 40 (1st Cir. 1998).

C.   Inapplicability of the Doctrine of Substantial Compliance

            The   judicially-created         doctrine     of   "substantial

compliance," an ERISA doctrine, has been applied to excuse an

insurer's    failure   to   comply   precisely     with    ERISA's     notice

requirements, so long as the insured person was "supplied with a

statement of reasons that, under the circumstances of the case,

permitted     a    sufficiently      clear      understanding     of      the

administrator's position to permit effective review."           Niebauer v.

Crane & Co., 783 F.3d 914, 927 (1st Cir. 2015) (quoting Terry, 145
F.3d at 39); see Santana-Díaz v. Metro. Life Ins. Co., 816 F.3d
172, 178 (1st Cir. 2016).10    In fact, the doctrine assists with the


     10   Some other circuits have applied a broader version of
the doctrine to other situations under ERISA, such as an insurer's
substantial compliance with a change of beneficiary. See, e.g.,
Davis v. Combes, 294 F.3d 931, 941-42 (7th Cir. 2002) (change of
beneficiary); but see Hall v. Metro. Life Ins. Co., 750 F.3d 995,
1000-01 (8th Cir. 2014) (in a different context, rejecting the
doctrine in a change of beneficiary situation). But no circuit
has applied the doctrine to excuse a late administrative appeal by


                                  - 19 -
prompt review of denial of benefits, and Fortier is arguing for

delay, not prompt review.

          Fortier makes a fairness argument: since Hartford has at

least once had the doctrine applied in its favor, Fortier should

receive the benefit of the doctrine.            See, e.g., Topalian v.

Hartford Life Ins. Co., 945 F. Supp. 2d 294, 339 (E.D.N.Y. 2013)

(finding that "Hartford was in substantial compliance with the

[Department of Labor]'s regulatory deadlines" despite Hartford

making a late benefit determination).         Neither the caselaw nor 29

C.F.R. § 2560.503-1(b)(5)11 supports Fortier's argument.12

          We   agree   generally    with    Edwards,   where   the   Seventh

Circuit held that the substantial compliance doctrine did not apply




a claimant, which is what Fortier asks that we do, and some have
rejected the argument. See, e.g., Edwards, 639 F.3d at 362-63.
     11   This regulation addresses the "[o]bligation to establish
and maintain reasonable claims procedures."
     12   We do not specifically address all of Fortier's broad
statements concerning duties of loyalty, good faith, and fair
dealing. These assertions rest on the assumption that a "desire
to save money had to be the overriding force in Hartford's biased
claim adjudication" and the related assumption that "Hartford's
improper motive caused it to ultimately refuse to review Dr.
Fortier's . . . appeal."
          These assumptions are not adequately supported in
Fortier's briefs, nor in the record. Fortier does not point to
anything in the record that clearly suggests, let alone proves,
such an improper motive. Her primary support for such a motive is
the relative speed (about two weeks) in which Hartford granted
Fortier's May 2012 appeal, but this does not itself demonstrate a
"biased claim adjudication."


                                   - 20 -
to a claimant's late appeal from a denial of benefits. The Seventh

Circuit reasoned that:

             [I]t seems consistent neither with the
             policies   underlying    the   requirement    of
             exhaustion of administrative remedies in ERISA
             cases nor with judicial economy to import into
             the exhaustion requirement the substantial
             compliance doctrine. To so hold would render
             it    effectively     impossible     for    plan
             administrators     to     fix    and     enforce
             administrative   deadlines    while    involving
             courts incessantly in detailed, case-by-case
             determinations    as   to   whether    a   given
             claimant's failure to bring a timely appeal
             from a denial of benefits should be excused or
             not.

Edwards, 639 F.3d at 362.13        As in Edwards, see id. at 359, the

Plan here contained a clear deadline for appeals of adverse benefit

determinations.     In coming to its conclusion, the Seventh Circuit

determined that, though the plan administrator had discretion to

consider an untimely appeal, the claimant "ha[d] never offered an

explanation for the untimeliness of her appeal that would warrant

such    an   exercise    of   discretion   in   her   favor   [by   the   plan

administrator]."        Id. at 362.   The same is true here.          We find

convincing the concerns about the harms that would result from

applying     the   substantial     compliance    doctrine     to    excuse   a

claimant's failure to meet the exhaustion requirement.14




       13 We acknowledge that there may well be ERISA cases where
certain exceptions and doctrines can dictate a different outcome.

       14    Fortier has not made an equitable tolling argument.


                                   - 21 -
          Further,    the   Supreme   Court   has   discussed   ERISA's

"'careful balancing' between ensuring fair and prompt enforcement

of rights under a plan and the encouragement of the creation of

such plans." Aetna Health Inc. v. Davila, 542 U.S. 200, 215 (2004)

(quoting Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 54 (1987));

see also Heimeshoff, 571 U.S. at 108 (noting that a "focus on the

written terms of the plan is the linchpin of" the ERISA system).

Adoption of Fortier's argument would risk upsetting this balance

and reducing the incentive for employers to set up benefit plans.

          Next, Fortier's reliance on 29 C.F.R. § 2560.503-1(b)(5)

is fundamentally misconceived.    Nothing in the regulation would be

"undermined by Hartford when it applies deadlines strictly against

plan participants."     In fact, "ERISA's exhaustion requirement

serves different purposes than the denial of claims process,"

Fortier, 2018 WL 3542863, at *10, and so all aspects of such

processes need not be the same.

          The substantial compliance doctrine does not excuse

Fortier's untimely ERISA administrative appeal.15




     15   Fortier makes no argument that we should excuse her
failure to exhaust the available administrative remedies. See,
e.g., Medina v. Metro. Life Ins. Co., 588 F.3d 41, 47 (1st Cir.
2009); Madera v. Marsh USA, Inc., 426 F.3d 56, 62-63 (1st Cir.
2005); Turner v. Fallono Cmty. Health Plan, Inc., 127 F.3d 196,
200 (1st Cir. 1997); Drinkwater v. Metro. Life Ins. Co., 846 F.2d
821, 826 (1st Cir. 1988).


                                - 22 -
D.   Inapplicability of New Hampshire's Notice-Prejudice Rule

          Fortier argues next that New Hampshire's common law

notice-prejudice rule (where an insurer must show prejudice in

order to deny certain limited types of untimely insurance claims)

should apply to her situation.    Our own case law leads us to reject

the argument, as do decisions of our sister circuits. See Edwards,
639 F.3d at 363; Chang v. Liberty Life Assurance Co., 247 F. App'x
875, 878 (9th Cir. 2007).

          This court, discussing ERISA appeals procedures and the

exhaustion requirement, has stated that:

          Congress' apparent intent in mandating these
          internal claims procedures was to minimize the
          number of frivolous ERISA lawsuits; promote
          the consistent treatment of benefit claims;
          provide a nonadversarial dispute resolution
          process; and decrease the cost and time of
          claims settlement. It would be anomalous if
          the same reasons which led Congress to require
          plans to provide remedies for ERISA claimants
          did not lead courts to see that those remedies
          are regularly utilized.

Terry, 145 F.3d at 40 (quoting Makar v. Health Care Corp. of the

Mid-Atlantic (CareFirst), 872 F.2d 80, 83 (4th Cir. 1989)); accord

Schorsch v. Reliance Standard Life Ins. Co., 693 F.3d 734, 739

(7th Cir. 2012); Kennedy v. Empire Blue Cross & Blue Shield, 989
F.2d 588, 594 (2d Cir. 1993).     This court stated further in Terry

that "[i]t would hardly make sense to permit the filing of [a late]

appeal . . . in light of the internal claims procedures' aims of

consistency and economy."        Terry, 145 F.3d at 40.     Adopting


                                 - 23 -
Fortier's argument would reduce consistency in determinations and

national consistency.   Further, "permitting appeals well after the

time for them has passed can only increase the cost and time of

the settlement process."   Id.     The exhaustion requirement -- and

several of its underlying policy goals -- would be undercut by an

extension of a state law notice-prejudice rule to ERISA appeals.

See Stacy v. Appalachian Regional Healthcare, Inc., 259 F. Supp.
3d 644, 654 (E.D. Ky. 2017).

          The Seventh and Ninth Circuits have agreed that state

common law notice-prejudice rules do not apply to ERISA appeals.

See Edwards, 639 F.3d at 363; Chang, 247 F. App'x at 878.    Indeed,

no federal court has applied any state's common law notice-

prejudice rule to excuse a late administrative ERISA appeal.16




     16   The District Court for the Eastern District of
Pennsylvania suggested in dictum that an untimely ERISA appeal
would have been subject to the notice-prejudice rule. Foley v.
Int'l Bhd. of Elec. Workers Local Union 98 Pension Fund, 91 F.
Supp. 2d 797, 803 n.6 (E.D. Pa. 2000) ("Even if [the plaintiff's]
appeal were untimely, defendants would not prevail, because they
have not shown that they were prejudiced by the untimely
submission, as they are required to do under the Supreme Court's
recent decision in UNUM.")
          This footnote appears to rest on a misunderstanding of
UNUM Life Ins. Co. v. Ward, 526 U.S. 358 (1999), though, and is
not a holding.    UNUM focused on California's relatively broad
notice-prejudice rule and on California's specific policy
interests underlying this rule; it still did not extend
California's notice-prejudice rule to an ERISA appeal. See id. at
372-73. Further, it made no express holding about other states'
notice-prejudice rules, see generally id., and simply noted that
"[d]ecisions of courts in [some] other States . . . indicate that
the notice-prejudice rule addresses policy concerns specific to


                                 - 24 -
See, e.g., Chang, 247 F. App'x at 878 ("[T]o extend the notice-

prejudice rule to ERISA appeals would extend the rule substantially

beyond its previous uses.").

          We add that New Hampshire has never suggested that its

notice-prejudice rule applies to ERISA appeals, and note that the

state has only applied the doctrine where the facts involve an

initial claim made in an occurrence-based insurance policy.17   See,

e.g., Bianco Prof'l Ass'n v. Home Ins. Co., 740 A.2d 1051, 1057

(N.H. 1999).   There is no reason to think that the New Hampshire

courts would countenance Fortier's attempted use of the notice-

prejudice rule.

                                III.

          For the stated reasons, the decision of the district

court is affirmed.   Costs are awarded to Hartford.




insurance," id. at 372. Indeed, the court acknowledged "States'
varying insurance regulations." Id. at 376 n.6.
     17   Fortier also cites a New Hampshire law in support of her
argument that an initial claim should be treated the same as an
appeal under New Hampshire's notice-prejudice rule.      This law,
titled "Unfair Methods, Acts, and Practices Defined," bars
insurers from "[n]ot attempting in good faith to effectuate prompt,
fair and equitable settlements or compromises of claims in which
liability has become reasonably clear." N.H. Rev. Stat. Ann.
§ 417:4(XV)(a)(4).   This provision is inapposite: Liability was
not reasonably clear, and the record does not demonstrate bad faith
on the part of Hartford.


                               - 25 -